Title: Memorandum from Thomas Jefferson, 12 July 1803
From: Jefferson, Thomas
To: Madison, James


July 12. 1803.
Commissions to be made out.

Thomas Rodney of Delaware to be judge of Missipi. vice S. Lewis

Thomas Rodney of Delaware.
}
to be Commrs. &c West of Pearl river.


Robert Williams of N. Carolina


Ephraim Kerby of Connecticut
}
to be Commrs. &c East of Pearl river.


Robert Carter Nicholas of Kentucky


A blank commission for the Register East of Pearl river.
Tenche Coxe of Pensylvania to be Purveyor. His commission to bear date Aug. 1. 1803. on which day mr. Wheelen has fixed his own resignation.
Th: Jefferson
 

   
   RC (PWacD: Feinstone Collection [on deposit, PPAmP]).



   
   Robert Williams (1773–1836) served as a U.S. congressman from North Carolina from 1797 to 1803. Chosen as a commissioner to judge land claims west of the Pearl River in 1803, he was appointed governor of the Mississippi Territory two years later and occupied that office until 1809.



   
   Robert Carter Nicholas (d. 1836) was the son of Kentucky lawyer George Nicholas and the nephew of Wilson Cary Nicholas and Philip Norborne Nicholas. He served in the U.S. Army as a career officer, 1808–19 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 1:96 and n. 3).


